Exhibit 10.9

EXECUTIVE
CHANGE IN CONTROL
SEVERANCE BENEFITS AGREEMENT

             THIS EXECUTIVE CHANGE IN CONTROL SEVERANCE BENEFITS AGREEMENT (the
“AGREEMENT” ) is entered into on May 14, 2002, between Mohan Maheswaran
(“Executive”) and INTERSIL CORPORATION , a Delaware corporation (the “COMPANY”
).

            WHEREAS, under the Agreement and Plan of Merger (the “Merger
Agreement”) dated March 10, 2002, by and among the Company, Echo Acquisition,
Inc. and Elantec Semiconductor, Inc. (“Elantec”), the Company has agreed to
acquire Elantec pursuant to the Merger (as defined in the Merger Agreement) on
the terms and conditions set forth in the Merger Agreement; and

            WHEREAS, this Agreement is intended to provide Executive with the
compensation and benefits described herein upon the occurrence of specific
events after the Merger. This Agreement is entered into simultaneously with an
employment agreement by and between the Executive and the Company dated the date
hereof (the “Employment Agreement”).

            NOW THEREFORE, the Company and Executive hereby agree as follows:

            Certain capitalized terms used in this Agreement are defined in
Article VI.

ARTICLE I
EMPLOYMENT BY THE COMPANY

             1.1    Executive is currently employed as an executive of Elantec
and, after and subject to the closing of the Merger, will be employed as an
Executive of the Company.

             1.2    This Agreement shall be deemed effective at the Effective
Time (as defined in the Merger Agreement) of the Merger and shall remain in full
force and effect so long as Executive is employed by the Company or its
subsidiaries; provided, however, that the rights and obligations of the parties
hereto contained in Articles II through VII shall survive Two and One Half
(2-1/2) years following a Covered Termination (as hereinafter defined).
Notwithstanding the foregoing, if the Closing (as defined in the Merger
Agreement) of the Merger does not occur and the Merger Agreement is terminated,
this Agreement shall have no force or effect and shall be void ab initio.

             1.3    The Company and Executive wish to set forth the compensation
and benefits which Executive shall be entitled to receive in connection with the
Merger or if Executive’s employment with the Company terminates following the
Merger or a Change in Control under the circumstances described in Article II of
this Agreement.

 



--------------------------------------------------------------------------------

             1.4    The duties and obligations of the Company to Executive under
this Agreement shall be in consideration for Executive’s past services to
Elantec, Executive’s continued employment with the Company and Executive’s
execution of the general waiver and release described in Section 3.2.

             1.5    Executive acknowledges and agrees that this Agreement
supersedes Executive’s prior Executive Change in Control Severance Benefits
Agreement dated February 13, 2001, by and between Executive and Elantec (the
“Prior Agreement”). The Prior Agreement shall terminate and be of no further
force or effect concurrently with (and shall be deemed to be terminated
immediately prior to) the Effective Time of the Merger, and Executive waives any
rights or benefits that would be payable under the Prior Agreement and forever
releases and discharges the Company, Elantec and each of their affiliates from
any obligations or liabilities relating to the Prior Agreement. Executive’s
rights and benefits with respect to the subject matter of the Prior Agreement
shall be exclusively governed by the terms and conditions of this Agreement.

ARTICLE II
SEVERANCE BENEFITS

             2.1     Entitlement To Severance Benefits. If Executive’s
employment terminates due to an Involuntary Termination or a Voluntary
Termination for Good Reason (as hereinafter defined) within twelve (12) months
following (i) the Closing Date (as defined in the Merger Agreement) of the
Merger or (ii) the effective date of a Change in Control, the termination of
employment will be a Covered Termination and the Company shall pay Executive the
compensation and benefits described in this Article II. If Executive’s
employment terminates, but not due to an Involuntary Termination or a Voluntary
Termination for Good Reason within twelve (12) months following (A) the Closing
Date of the Merger or (B) the effective date of a Change in Control, then the
termination of employment will not be a Covered Termination and Executive will
not be entitled to receive any payments or benefits under this Article II.

            Payment of any benefits described in this Article II shall be
subject to the restrictions and limitations set forth in Article III of this
Agreement.

             2.2     Lump Sum Severance Payment. The Company shall pay to the
Executive his base pay through the Date of Covered Termination at the rate in
effect at the time Notice of Termination is given, subject to any applicable
withholding of federal, state or local taxes, plus (i) that portion of
Executive’s targeted cash bonus prorated through the Date of Covered
Termination, and (ii) all other amounts to which Executive is entitled under any
compensation plan or practice of the Company at the time such payments are due.
In addition, within thirty (30) days following a Covered Termination, Executive
shall receive a lump sum payment equal to one hundred percent (100%) of the sum
of Annual Base Pay and Annual Bonus, subject to any applicable withholding of
federal, state or local taxes.

- 2 -



--------------------------------------------------------------------------------

             2.3     Stock Options. In accordance with Section 4.3, certain
outstanding stock options held by the Executive may become fully vested and
exercisable upon a Covered Termination and the period of time for exercise of
stock options following a Covered Termination may be extended.

             2.4     Welfare Benefits. Following a Covered Termination,
Executive and his covered dependents will be eligible to continue their Welfare
Benefits coverage under any Welfare Benefits plan or program maintained by the
Company on the same terms and conditions (including cost to Executive) as in
effect immediately prior to the Covered Termination, for a period of one (1)
year following the Covered Termination.

            With respect to any Welfare Benefits provided through an insurance
policy, the Company’s obligation to provide such Welfare Benefits following a
Covered Termination shall be limited by the terms of such a policy; provided
that (i) the Company shall make reasonable efforts to amend such policy to
provide the continued coverage described in this Section 2.4, and (ii) if a
policy providing health benefits is not amended to provide the continued
benefits described in this Section 2.4, the Company shall pay for the cost of
comparable replacement coverage (or Medigap insurance if Executive qualifies for
Medicare) until the end of the one (1) year period following the Covered
Termination.

            The Company shall reimburse Executive for any income tax liability
due as a result of the provision of Welfare Benefits under this Article II (and
as a result of any payments due under this paragraph) in order to put Executive
in the same after-tax position as if no taxable Welfare Benefits had been
provided.

            This Section 2.4 is not intended to affect, nor does it affect, the
rights of Executive, or Executive’s covered dependents, under any applicable law
with respect to health insurance continuation coverage.

             2.5     Mitigation. Except as otherwise specifically provided
herein, Executive shall not be required to mitigate damages or the amount of any
payment provided under this Agreement by seeking other employment or otherwise,
nor shall the amount of any payment provided for under this Agreement be reduced
by any compensation earned by Executive as a result of employment by another
employer or by retirement benefits after the date of the Covered Termination, or
otherwise.

ARTICLE III
LIMITATIONS AND CONDITIONS ON BENEFITS

             3.1     Withholding of Taxes. The Company shall withhold
appropriate federal, state or local income and employment taxes from any
payments hereunder.

             3.2     Employee Agreement and Release Prior to Receipt of
Benefits. Upon the occurrence of a Covered Termination, and prior to the receipt
of any benefits under this

- 3 -



--------------------------------------------------------------------------------

Agreement on account of the occurrence of a Covered Termination, Executive
shall, as of the date of a Covered Termination, execute an employee agreement
and release in the form attached hereto as Exhibit A. Such employee agreement
and release shall specifically relate to all of Executive’s rights and claims in
existence at the time of such execution and shall confirm Executive’s
obligations under the Company’s proprietary information agreement (which
Executive executed in favor of Elantec prior to the Merger and which shall inure
to the benefit of the Company and be fully enforceable by, and apply in all
respects with respect to, the Company). It is understood such employee release
and agreement shall comply with applicable law. In the event Executive does not
execute such release and agreement within the period required by applicable law,
or if Executive revokes such employee agreement and release within the period
permitted by applicable law, no benefits shall be payable under this Agreement
and this Agreement shall be null and void.

ARTICLE IV
OTHER RIGHTS AND BENEFITS

             4.1     Nonexclusivity. Nothing in this Agreement shall prevent or
limit Executive’s continuing or future participation in any benefit, bonus,
incentive or other plans, programs, policies or practices provided by the
Company and for which Executive may otherwise qualify, and except as expressly
provided herein, nor shall anything herein limit or otherwise affect such rights
as Executive may have under any stock option or other agreements with the
Company. Except as otherwise expressly provided herein, amounts which are vested
benefits or which Executive is otherwise entitled to receive under any plan,
policy, practice or program of the Company at or subsequent to the date of a
Covered Termination shall be payable in accordance with such plan, policy,
practice or program.

             4.2     Parachute Payments. In the event that any amount or benefit
received or to be received by Executive pursuant to this Agreement (other than
payment pursuant to this Section 4.2) would constitute an “excess parachute
payment” subject to excise tax under Section 4999 of the Code, the Company shall
pay to Executive the amount of any such excise tax; provided, however, that no
payment shall be made under this Section 4.2 to the extent that it would reduce
Executive’s after-tax income.

             4.3     Stock Options. The Company shall take all actions necessary
to amend all stock option agreements evidencing outstanding stock options and
any restricted stock grant agreements granted to Executive such that:

                         (a)    in the event of a Covered Termination within 12
months following the Closing Date of the Merger: (i) to provide for full
accelerated vesting and exercisability of that portion of any of Executive’s
outstanding options to purchase Intersil Class A Common Stock (or securities of
the surviving entity that are issuable upon exercise of stock options following
a Change in Control) that would have vested over the subsequent two (2) years
following the Date of Covered Termination and (ii) to permit Executive to
exercise all such vested options for

- 4 -



--------------------------------------------------------------------------------

twelve (12) months following a Covered Termination (or the remaining term of the
applicable option grant if shorter than 12 months); and

                         (b)    in the event of a Covered Termination within 12
months following the effective date of a Change in Control: (i) to provide for
full accelerated vesting and exercisability of all of the Executive’s
outstanding options to purchase Intersil Class A Common Stock (or securities of
the surviving entity that are issuable upon exercise of stock options following
a Change in Control) and (ii) to permit Executive to exercise all such vested
options for twenty-four (24) months following a Covered Termination (or the
remaining term of the applicable option grant if shorter than 24 months).

Any prior amendments that have been made by Elantec with respect to Executive’s
stock option agreements providing for accelerated vesting or other rights or
benefits in accordance with the Prior Agreement are hereby superseded and made
null and void.

             4.4     Indemnity Agreement. The Indemnity Agreement signed by the
Executive upon employment with Elantec (which will be assumed by and binding on
the Company) will remain in full force and effect for 5 years following the Date
of Covered Termination.

ARTICLE V
NON-ALIENATION OF BENEFITS

            No benefit hereunder shall be subject to anticipation, alienation,
sale, transfer, assignment, pledge, encumbrance or charge, and any attempt to so
subject a benefit hereunder shall be void.

ARTICLE VI
DEFINITIONS

            For purposes of the Agreement, the following terms shall have the
meanings set forth below:

             6.1     “Agreement” means this Executive Change in Control
Severance Benefits Agreement.

             6.2     “Annual Base Pay” means Executive’s annual base pay at the
rate in effect during the last regularly scheduled payroll period immediately
preceding (i) the Merger or Change in Control, as applicable, or (ii) the
Covered Termination, whichever is greater.

             6.3     “Annual Bonus” means the Executive’s projected or estimated
annual cash incentive bonus at target for the fiscal year of the Company in
which termination of Executive’s employment occurs.

- 5 -



--------------------------------------------------------------------------------

             6.4     “Change in Control” means the consummation of any of the
following transactions after the Effective Time of the Merger:

                         (a)    the stockholders of the Company approve a merger
or consolidation of the Company with any other corporation, other than a merger
or consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least fifty percent (50%) of the total voting power
represented by the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation, or the stockholders
of the Company approve a plan of liquidation or dissolution of the Company or an
agreement for the sale, lease, exchange or other transfer or disposition by the
Company of all or substantially all (more than fifty percent (50%)) of the
Company’s assets;

                         (b)    any person (as such term is used in Sections
13(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)),
is or becomes the beneficial owner (within the meaning of Rule 13d-3 under the
Exchange Act) directly or indirectly of 25% or more of the Company’s outstanding
Common Stock; or

                         (c)    a change in the composition of the Board of
Directors of the Company within a three (3) year period, as a result of which
fewer than a majority of the directors are Incumbent Directors. “Incumbent
Directors” shall mean directors who either:

                                      (A)    are directors of the Company at the
Effective Time;

                                      (B)    are elected, or nominated for
election, to the Board of Directors of the Company with the affirmative votes of
at least a majority of the directors of the Company who are Incumbent Directors
described in (A) above at the time of such election or nomination; or

                                      (C)    are elected, or nominated for
election, to the Board of Directors of the Company with the affirmative votes of
at least a majority of the directors of the Company who are Incumbent Directors
described in (A) or (B) above at the time of such election or nomination.

            Notwithstanding the foregoing, “Incumbent Directors” shall not
include an individual whose election or nomination is in connection with an
actual or threatened proxy contest relating to the election of directors to the
Company.

             6.5     “Company” means Intersil Corporation, a Delaware
corporation, and any successor thereto.

             6.6     “Covered Termination” means an Involuntary Termination or a
Voluntary Termination for Good Reason within twelve (12) months following (i)
the Merger or (ii) a Change in Control after the Effective Time of the Merger.
No other event shall be a Covered Termination for purposes of this Agreement.

- 6 -



--------------------------------------------------------------------------------

             6.7     “Date of Covered Termination” means the first date
following the last date of Executive’s employment with the Company or its
subsidiaries as a result of a Covered Termination.

             6.8     “Date of Notice of Termination” means the date the
Executive is given notice, either verbal or written, that his employment with
the Company or its subsidiaries has been or will be terminated.

             6.9     “Involuntary Termination” means Executive’s dismissal or
discharge by the Company or its subsidiaries (or, if applicable, by the
successor entity) for reasons other than fraud, misappropriation or embezzlement
on the part of Executive which resulted in material loss, damage or injury to
the Company. Notwithstanding the foregoing, Executive shall not be deemed to
have been terminated for one of these reasons unless and until there shall have
been delivered to Executive a copy of a resolution, duly adopted by the
affirmative vote of not less than three-quarters of the entire membership of the
Company’s Board of Directors at a meeting of the Board called and held for the
purpose (after reasonable notice to Executive and an opportunity for the
Executive, together with Executive’s counsel, to be heard before the Board of
Directors), finding that in the good faith opinion of the Board of Directors,
Executive was guilty of conduct set forth in the immediately preceding sentence
and specifying the particulars thereof in detail.

            The termination of an Executive’s employment would not be deemed to
be an “Involuntary Termination” if such termination occurs as a result of the
death or disability of Executive.

             6.10     “Voluntary Termination for Good Reason” means that the
Executive voluntarily terminates his employment after any of the following are
undertaken without Executive’s express written consent:

                         (a)    the assignment to Executive of any duties or
responsibilities which result in any diminution or adverse change of Executive’s
position, status or circumstances of employment as in effect immediately
following the Merger (in the case of a Covered Termination relating to the
Merger) or immediately prior to a Change in Control of the Company (in the case
of a Covered Termination relating to a Change in Control); any removal of
Executive from or any failure to reelect Executive to any of such positions,
except in connection with the termination of his employment for death,
disability, retirement, fraud, misappropriation, embezzlement or any other
voluntary termination of employment by Executive other than Voluntary
Termination for Good Reason;

                         (b)    a reduction by the Company in Executive’s Annual
Base Pay or targeted annual cash incentive bonus in effect at the time;

                         (c)    any failure by the Company to continue in effect
any benefit plan or arrangement, including incentive plans or plans to receive
securities of the Company, in which Executive is participating at the time of
the Merger (in the case of a Covered Termination

- 7 -



--------------------------------------------------------------------------------

relating to the Merger) or a Change in Control of the Company (hereinafter
referred to as “Benefit Plans”), or the taking of any action by the Company
which would adversely affect Executive’s participation in or reduce Executive’s
benefits under any Benefit Plans or deprive Executive of any fringe benefit
enjoyed by Executive at the time of the Merger (in the case of a Covered
Termination relating to the Merger) or a Change in Control of the Company,
provided, however, that Executive will not incur a Voluntary Termination for
Good Reason pursuant to this subsection (c) if the Company offers a range of
benefit plans and programs which, taken as a whole, are comparable to the
Benefit Plans as determined in good faith by Executive;

                         (d)    a relocation of Executive, or the Company’s
principal executive offices if Executive’s principal office is at such offices,
to a location more than fifteen (15) miles from the location at which Executive
performed Executive’s duties immediately prior to the Merger (in the case of a
Covered Termination relating to the Merger) or a Change in Control of the
Company, except for required travel by Executive on the Company’s business to an
extent substantially consistent with Executive’s business travel obligations at
the time of the Merger or a Change in Control of the Company;

                         (e)    any breach by the Company of any provision of
this Agreement; or

                         (f)    any failure by the Company to obtain the
assumption of this Agreement by any successor or assign of the Company.

Notwithstanding the foregoing, Executive’s voluntary termination as a result of
changes implemented by the Company within ninety (90) days of the Merger that
relate to families of products being added to or subtracted from Executive’s
business unit or Executive’s responsibilities shall not constitute a Voluntary
Termination for Good Reason pursuant to this Section 6.10.

             6.11     “Welfare Benefits” means benefits providing for coverage
or payment in the event of Executive’s death, disability, illness or injury that
were provided to Executive immediately before the Merger (in the case of a
Covered Termination relating to the Merger) or a Change in Control, whether
taxable or non-taxable and whether funded through insurance or otherwise,
including without limitation all life and health insurance coverage.

ARTICLE VII
GENERAL PROVISIONS

             7.1     Employment Status. This Agreement does not constitute a
contract of employment or impose on Executive any obligation to remain as an
employee, or impose on the Company any obligation (i) to retain Executive as an
employee, (ii) to change the status of Executive as an at-will employee, or
(iii) to change the Company’s policies regarding termination of employment.

- 8 -



--------------------------------------------------------------------------------

             7.2     Notices. Any notices provided hereunder must be in writing
and such notices or any other written communication shall be deemed effective
upon the earlier of personal delivery (including personal delivery by telex or
facsimile) or the third day after mailing by first class mail, to the Company at
its primary office location and to Executive at his address as listed in the
Company’s payroll records. Any payments made by the Company to Executive under
the terms of this Agreement shall be delivered to Executive either in person or
at his address as listed in the Company’s payroll records.

             7.3     Severability. Whenever possible, each provision of this
Agreement will be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provisions had never been contained herein.

             7.4     Waiver. If either party should waive any breach of any
provisions of the Agreement, he or it shall not thereby be deemed to have waived
any preceding or succeeding breach of the same or any other provision of this
Agreement.

             7.5     Complete Agreement. This Agreement, including Exhibit A and
other written agreements referred to in this Agreement, constitutes the entire
agreement between Executive and the Company and it is the complete, final, and
exclusive embodiment of their agreement with regard to the subject matter
hereof, and expressly supersedes all other agreements, promises or
understandings, whether oral or written, including without limitation the
Executive’s prior employment agreement with Elantec dated January 3, 2001 (the
“Prior Employment Agreement”) and the Prior Agreement. For the purpose of
clarity, the parties hereto acknowledge and agree that in the event of any
termination of Executive’s employment with the Company which constitutes a
Covered Termination hereunder, Executive shall be entitled to the rights and
benefits provided for in this Agreement in lieu of any rights or benefits
provided for in Executive’s Prior Employment Agreement, Prior Agreement,
Employment Agreement or in any employment agreement or letter subsequently
entered into by the Executive with the Company. This Agreement is entered into
without reliance on any promise or representation other than those expressly
contained herein.

             7.6     Amendment or Termination of Agreement. This Agreement may
be changed or terminated only upon the mutual written consent of the Company and
Executive. The written consent of the Company to a change or termination of this
Agreement must be signed by an executive officer of the Company after such
change or termination has been approved by the Compensation Committee of the
Company’s Board of Directors.

             7.7     Counterparts. This Agreement may be executed in separate
counterparts, any one of which need not contain signatures of more than one
party, but all of which taken together will constitute one and the same
Agreement.

- 9 -



--------------------------------------------------------------------------------

             7.8     Headings. The headings of the Articles and sections hereof
are inserted for convenience only and shall not be deemed to constitute a part
hereof nor to affect the meaning thereof.

             7.9     Successors and Assigns. This Agreement is intended to bind
and inure to the benefit of and be enforceable by Executive and the Company, and
their respective successors, assigns, heirs, executors and administrators,
except that Executive may not assign any of his duties hereunder and Executive
may not assign any of his rights hereunder without the written consent of the
Company, which consent shall not be withheld unreasonably.

             7.10     Attorney Fees. If Executive brings any action to enforce
his rights hereunder, Executive shall be entitled to recover his reasonable
attorneys’ fees and costs incurred in connection with such action if Executive
is the prevailing party in such action.

             7.11     Choice of Law. All questions concerning the construction,
validity and interpretation of this Agreement will be governed by the law of the
State of California.

             7.12     Non-Publication. The parties mutually agree not to
disclose publicly the terms of this Agreement except to the extent that
disclosure is mandated by applicable law.

             7.13     Construction of Agreement. In the event of a conflict
between the text of this Agreement and any summary, description or other
information regarding the Agreement, the text of the Agreement shall control.

[Signatures Appear on the Following Page]

- 10 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
written above.

INTERSIL CORPORATION
a Delaware Corporation


  EXECUTIVE


   /s/ Richard M. Beyer   By:   /s/ Mohan Maheswaran

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

Name: Richard M. Beyer
Title: President and CEO     Mohan Maheswaran 


Exhibit A: Employee Agreement and Release

 



--------------------------------------------------------------------------------

Exhibit A

Intersil Corporation

Employee Agreement and Release

            I understand and agree completely to the terms set forth in the
foregoing agreement.

            I hereby confirm my obligations under the Agreement Regarding
Proprietary Information and Inventions (which I executed in favor of Elantec
Semiconductor, Inc. prior to the Merger and which shall inure to the benefit of
the Company and be fully enforceable by, and apply in all respects with respect
to, the Company after the Merger).

            I acknowledge that I have read and understand Section 1542 of the
California Civil Code which reads as follows: “A general release does not extend
to claims which the creditor does not know or suspect to exist in his favor at
the time of executing the release, which if known by him must have materially
affected this settlement with the debtor.” I hereby expressly waive and
relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to my release of any claims I may
have against the Company.

            Except as otherwise set forth in this Agreement, I hereby release,
acquit and forever discharge the Company, its parents and subsidiaries, and
their officers, directors, agents, servants, employees, shareholders,
successors, assigns and affiliates, of and from any and all claims, liabilities,
demands, causes of action, costs, expenses, attorneys fees, damages, indemnities
and obligations of every kind and nature, in law, equity, or otherwise, known
and unknown, suspected and unsuspected, disclosed and undisclosed (other than
any claim for indemnification I may have as a result of any third party action
against me based on my employment with the Company), arising out of or in any
way related to agreements, events, acts or conduct at any time prior to and
including the Effective Date of this Agreement, including but not limited to:
all such claims and demands directly or indirectly arising out of or in any way
connected with my employment with the Company or the termination of that
employment, including but not limited to, claims of intentional and negligent
infliction of emotional distress, any and all tort claims for personal injury,
claims or demands related to salary, bonuses, commissions, stock, stock options,
or any other ownership interests in the Company, vacation pay, fringe benefits,
expense reimbursements, severance pay, or any other form of compensation; claims
pursuant to any federal, state or local law or cause of action including, but
not limited to, the federal Civil Rights Act of 1964, as amended; the federal
Age Discrimination in Employment Act of 1967, as amended (“ADEA”); the federal
American with Disabilities Act of 1990; the California Fair Employment and
Housing Act, as amended; tort law; contract law; wrongful discharge;
discrimination; fraud; defamation; emotional distress; and breach of the implied
covenant of good faith and fair dealing; provided, however, that nothing in this
paragraph shall be construed in any way to release the Company from the
obligations under the Indemnification Agreement entered into with Elantec and to
provide you with continued coverage under the

 



--------------------------------------------------------------------------------

Company’s directors and officers liability insurance policy to the same extent
that it has provided such coverage to previously departed officers and directors
of the Company.

            I acknowledge that I am knowingly and voluntarily waiving and
releasing any rights I may have under ADEA. I also acknowledge that the
consideration given for the waiver and release in the preceding paragraph hereof
is in addition to anything of value which I was already entitled. I further
acknowledge that I have been advised by this writing, as required by the ADEA,
that: (a) my waiver and release do not apply to any rights or claims that may
arise after the Effective Date of this Agreement; (b) I have the right to
consult with an attorney prior to executing this Agreement; (c) I have
twenty-one (21) days to consider this Agreement (although I may choose to
voluntarily execute this Agreement earlier); (d) I have seven (7) days following
the execution of this Agreement by the parties to revoke the Agreement; and (e)
this Agreement shall not be effective until the date upon which the revocation
period has expired, which shall be the eighth day after this Agreement is
executed by me, provided that the Company has also executed this Agreement by
that date (“Effective Date”).


    By:        

--------------------------------------------------------------------------------

      Mohan Maheswaran


    Date:        

--------------------------------------------------------------------------------

       